Title: From Thomas Jefferson to James Strange, [7 October 1791]
From: Jefferson, Thomas
To: Strange, James



[7 Oct. 1791]

for which sum of £97–14–6¾ with interest from the 19th. of April 1783. I now inclose you an order on Mr. N. Pope attorney to be paid out of monies for which he has brought suits for me in the Henrico District court against Robert Lewis and Samuel Woodson of Goochland, being partly on bond and partly for rent. This resource of payment being the surest and quickest it is in my power to propose to you, I hope it will prove agreeable to you. I shall be glad to hear from you on this subject, at Philadelphia, for which place I set out in three or four days. I am Sir your very humble servt

Th: Jefferson

